75911: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-35949: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 75911


Short Caption:HARVEY (ALFRED) VS. STATE C/W 72829Court:Supreme Court


Consolidated:72829*, 75911Related Case(s):72829, 72829-COA, 75911-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - C314260Classification:Criminal Appeal - Other - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:06/01/2020How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantAlfred C. HarveySharon G Dickinson
							(Clark County Public Defender)
						


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Jonathan VanBoskerck
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


05/23/2018Filing FeeAppeal Filing Fee Waived.  Criminal.


05/23/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.)18-19749




06/19/2018Notice/OutgoingIssued Notice to Request Transcripts. Due date: 10 days.18-23314




06/20/2018Transcript RequestFiled Certificate of No Transcript Request.18-23604




06/20/2018MotionFiled Appellant's Motion for Leave to File Docketing Statement.18-23624




06/29/2018MotionFiled Appellant's Motion Seeking An Order Remanding Case Back to District Court for a Decision by the Trial Judge Alternatively Motion to Dismiss Alfred Harvey's Conviction.18-24758




07/02/2018MotionFiled Respondent's Opposition to Motion for Remand or Alternatively Reversal of Conviction.18-24971




07/03/2018Order/ProceduralFiled Order Granting Motion.  The clerk shall file the docketing statement received on June 20, 2018.18-25253




07/03/2018Docketing StatementFiled Docketing Statement.18-25254




07/05/2018MotionFiled Appellant's Reply to State's Opposition to Motion for Remand or Dismissal.18-25547




07/23/2018Order/ProceduralFiled Order Denying Motion.  Appellant has filed a motion to remand this appeal to the district court, arguing that the trial judge should have decided his motion for new trial.  Alternatively, appellant moves this court to dismiss his conviction.  Appellant's motion for remand or, alternatively, to dismiss his conviction is denied.18-28031




07/26/2018Order/ProceduralFiled Order Consolidating Appeals.  Appellant's Single Opening Brief and Appendix due:  September 20, 2018.  fn1[Given this order, appellant's motion for an extension of time to file the opening brief in Docket No. 72829 is denied as moot.]  Nos. 72829/75911.18-28600




07/26/2018MotionFiled Appellant's Motion to Reconsider Order Denying Reconstruction of the Record and Remand Back to District Court for an Evidentiary Hearing; or an Order Allowing Use of Affidavits and Declarations Presented to the District Court From the Jurors, the Investigators, and His Trial Attorneys. Nos. 72829/75911.18-28629




07/30/2018MotionFiled Respondent's Opposition to Motion to Reconsider. Nos. 72829/75911.18-29144




09/18/2018MotionFiled Stipulation to File Opening Brief.  Nos. 72829/75911.18-36423




09/18/2018MotionFiled Appellant's Motion to Reconsider the Denial of His Motion Seeking an Order Remanding Case Back to District Court for a Decision by the Trial Judge. Nos. 72829/75911.18-36517




09/20/2018MotionFiled Respondent's Opposition to Motion to Reconsider Denial of Motion for Remand or Alternatively Reversal of Conviction. Nos. 72829/75911.18-36797




09/20/2018MotionFiled Appellant's Motion for Extension of Time (Opening Brief).  Nos. 72829/75911.18-36808




10/02/2018Order/ProceduralFiled Order Granting Motion.  Appellant's Opening Brief due:  October 22, 2018.  Nos. 72829/75911.18-38376




10/04/2018Order/ProceduralFiled Order Denying Motion for Reconsideration.  No cause appearing, we deny appellant's motion for reconsideration of our order denying his motion, in Docket No. 72829, to remand for an evidentiary hearing or, alternatively, to allow certain affidavits and declarations to be used as part of the record.  Nos. 72829/75911.18-38923




10/23/2018BriefFiled Appellant's Opening Brief.  Nos. 72829/75911.18-41570




10/23/2018AppendixFiled Appellant's Appendix Vol I.  Nos. 72829/75911.18-41572




10/23/2018AppendixFiled Appellant's Appendix Vol. II.  Nos. 72829/75911.18-41573




10/23/2018AppendixFiled Appellant's Appendix Vol. III.  Nos. 72829/75911.18-41577




10/23/2018AppendixFiled Appellant's Appendix Vol. IV.  No. 72829/75911.18-41579




10/23/2018AppendixFiled Appellant's Appendix Vol. V.  Nos. 72829/75911.18-41582




10/23/2018AppendixFiled Appellant's Appendix Vol. VI.  Nos. 72829/75911.18-41585




10/23/2018AppendixFiled Appellant's Appendix Vol. VII.  Nos. 72829/75911.18-41587




10/23/2018AppendixFiled Appellant's Appendix Vol. VIII.  Nos. 72829/75911.18-41589




11/15/2018Order/ProceduralFiled Order Denying Motion for Reconsideration.  We deny appellant's motion for reconsideration of our order denying his motion, in Docket No. 75911, to remand to the district court, or alternatively, to dismiss his conviction.  Nos. 72829/75911.  (SC)18-904283




11/26/2018MotionFiled Respondent's Motion for Extension of Time - First Request (Answering Brief). Nos. 72829/75911. (SC)18-905504




11/26/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved. Respondent's Answering Brief due: December 26, 2018. Nos. 72829/75911. (SC)18-905509




12/24/2018BriefFiled Respondent's Answering Brief.  Nos. 72829/75911. (SC)18-910254




01/14/2019MotionFiled Stipulation to File Reply Brief. Nos. 72829/75911. (SC)19-01910




01/14/2019Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant's Reply Brief due: February 22, 2019. Nos. 72829/75911. (SC)19-01912




02/25/2019MotionFiled Appellant's Motion for Leave to File Brief in Excess of Type Volume Limitation (Reply Brief). Nos. 72829/75911. (SC)19-08429




02/25/2019MotionFiled Respondent's Opposition to Appellant's Motion for Leave to File Brief in Excess of Type-Volume Limitation.  Nos. 72829/75911.  (SC)19-08563




02/26/2019MotionFiled Appellant's Reply to State's Opposition to Appellant's Motion for Leave to File Brief in Excess of Type-Volume Limitation. Nos. 72829/75911. (SC)19-08900




03/06/2019Order/ProceduralFiled Order Granting Motion.  The clerk of this court shall file reply brief received on February 25, 2019.  Nos. 72829/75911.  (SC)19-10115




03/06/2019BriefFiled Appellant's Reply Brief.  Nos. 72829/75911.  (SC)19-10116




03/06/2019Case Status UpdateBriefing Completed/To Screening.  Nos. 72829/75911.  (SC)


05/02/2019Notice/OutgoingIssued Notice of Transfer Case to Court of Appeals. Nos. 75911/72829 (SC)19-19326




05/02/2019Case Status UpdateTransferred to Court of Appeals. Nos. 75911/72829 (SC)


09/18/2019Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of conviction and the denial of post-trial motions AFFIRMED."  Court of Appeals-MG/JT/BB  Nos. 72829/75911.  (SC)


12/09/2019Case Status UpdateTransferred from Court of Appeals. Nos. 79829/75911. (SC)


12/09/2019Post-Judgment PetitionFiled Appellant's Petition for Review. Nos. 79829/75911.  (SC)19-49874




01/07/2020Order/ProceduralFiled Order Directing Answer to Petition for Review.  Respondent's Answer due:  14 days.  Nos. 72829/75911.  (SC)20-00788




01/21/2020Post-Judgment PetitionFiled Respondent's Answer to Petition for Review.  Nos. 72829/75911. (SC)20-02804




01/23/2020MotionFiled Appellant's Motion for Leave to File Reply to Answer to Petition for Review. Nos. 72829/75911. (SC)20-03197




01/23/2020Post-Judgment PetitionFiled Appellant's Reply to State's Answer to Petition for Review. Nos. 72829/75911. (SC)20-03201




01/31/2020Order/ProceduralFiled Order Granting Motion. Appellant's motion for leave to file a reply to respondent's answer to the petition for review is granted. The reply was filed on January 23, 2020. Nos. 72829/75911. (SC).20-04430




03/04/2020Order/ProceduralFiled Notice of Voluntary Disclosure.  You are hereby notified that the undersigned, Mark Gibbons, Justice, is directly related to Michael Gibbons, Judge, who presided over this appeal in the Court of Appeals.  The Supreme Court has vacated the decision of the Court of Appeals and granted de novo review of the district court decision.  The undersigned has no bias for or against any party to this appeal.  The undersigned makes this disclosure, however, so that any party who believes it s appropriate to request recusal may do so.  Any recusal request should be made in writing within seven (7) days of the filing date of this Voluntary Disclosure.  Nos. 72829/75911.  (SC)


03/06/2020Order/Clerk'sFiled Order. Due to a clerical error, a notice of voluntary disclosure was inadvertently filed in this case on March 4, 2020. Nos. 72829/75911. (SC).20-09022




03/09/2020Post-Judgment OrderFiled Order Granting Petition for Review.  We have determined that oral argument would be of assistance in resolving this matter.  Oral argument shall be scheduled for June 1, 2020, at 1:30 p.m. in Las Vegas.  Argument shall be limited to 30 minutes.  fn1[The Honorable Mark Gibbons, Justice, did not participate in the decision of this matter.]  Nos. 72829/75911.  (SC)20-09290




03/11/2020Order/ProceduralFiled Notice of Voluntary Disclosure. The undersigned has no bias for or against any party to this appeal. The undersigned makes this disclosure, however, so that any party who believes it is appreciate to request recusal may do so. Any recusal request should be made in writing within 7 days of the filing date of this Voluntary Disclosure. Nos. 72829/75911. (SC).20-09585




03/20/2020Order/Clerk'sFiled Order. Due to a clerical error, an incorrect version of the order granting the petition for review was filed on March 9, 2020.  A corrected order granting the petition for review will be filed in this matter. (SC)20-10922




03/20/2020Post-Judgment OrderFiled Order Granting Petition for Review.  We have determined that oral argument would be of assistance in resolving this matter.  Oral argument shall be scheduled for June 1, 2020, at 1:30 p.m. in Las Vegas.  Argument shall be limited to the issues raised in the petition for review.  Thirty (30) minutes shall be allotted for argument.  fn1[The Honorable Mark Gibbons, Justice, did not participate in the decision of this matter.]  Nos. 72829/75911.  (SC)20-10924




04/27/2020Order/ProceduralFiled Order Regarding Oral Argument.  Argument is scheduled for June 1, 2020, at 1:30  p.m.  Argument shall be limited to 30 minutes.  Oral argument will be held by videoconference.  Within 14 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of that attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  The attorneys will be required to schedule a session with the Clerk of the Court to test the capabilities of the connection and video equipment approximately one week prior to argument.  Nos. 72829/75911.  (SC)20-15798




05/18/2020Notice/IncomingFiled Notice of Supplemental Authorities. Nos. 72829/75911. (SC). (STRICKEN PER 05/28/20 ORDER).


05/19/2020MotionFiled Appellant's Motion Seeking An Order to Strike State's 05/18/20 Notice of Supplemental Authorities.  Nos. 72829/75911. (SC)20-19036




05/19/2020Notice/OutgoingIssued Oral Argument Reminder Notice. Nos. 72829/75911 (SC)20-19098




05/20/2020MotionFiled Respondent's Opposition to Motion to Stike Notice of Supplemental Authorities. Nos. 72829/75911. (SC).20-19187




05/28/2020Order/ProceduralFiled Order Granting Motion to Strike. Appellant has filed a motion to strike the notice of supplemental authorities filed by respondent on the basis that the notice does not comply with NRAP 31(e). Accordingly, the motion to strike is granted.  The clerk shall strike the notice of supplemental authorities filed on May 18, 2020.  Respondent may file an amended notice of supplemental authorities within 7 days of the date of this order. Nos. 72829/75911. (SC).20-20245




05/29/2020Notice/IncomingFiled Respondent's Amended Notice of Supplemental Authorities. Nos. 72829/75911. (SC)20-20314




05/31/2020MotionFiled Notice of Response to State's Supplemental Authorities. Nos. 72829/75911. (SC).20-20458




06/01/2020Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. (SC)


10/01/2020Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded with instructions." Before the Court En Banc. Author: Cadish, J. Majority: Pickering/Gibbons/Hardesty/Parraguirre/Stiglich/Cadish/Silver. 136 Nev. Adv. Opn. No. 61. En Banc. Nos. 72829/75911. (SC).20-35949




10/26/2020RemittiturIssued Remittitur. (SC)20-39082




10/26/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


11/05/2020RemittiturFiled Remittitur. Received by District Court Clerk on 10/27/2020.  Nos. 72829/75911.  (SC)20-39082





Combined Case View